PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kranz
Application No. 16/086,626
Filed: 20 Sep 2018
For: Equipment for monitoring health conditions of monitored persons

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed February 28, 2022, requesting revival of the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of November 30, 2020, which set an extendable 3 month period for reply.  Applicant obtained a three month extension of time under 37 CFR 1.136(a) and submitted an amendment after final on June 1, 2021. However, the June 1, 2021 amendment after final failed to place the application in prima facie condition for allowance, as was explained in the June 10, 2021 Advisory action. The application became abandoned on June 2, 2021.  A Notice of Abandonment was mailed on February 17, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (“RCE”) with submission under 37 CFR 1.114 and $680 fee; (2) the petition fee of $1050; and (3) a proper statement of unintentional delay. Therefore, the petition is granted.					
 
After the mailing of this decision the application will be forwarded to Technology Center GAU 3792 for processing of the RCE, filed February 28, 2022, and for the examiner of record’s consideration of the amendment/submission under 37 CFR 1.114, filed February 28, 2022.

Telephone inquiries pertaining to this decision may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET